Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/727,040 filed on 12/26/2019.   Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.  Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 17 contains subject matter “a separation distance between the first and second plate cores is greater than a separation distance between two cores in one of the plurality of coil layers” that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention.  In contrast, the instance specification in ¶ [0068] discloses “… a separation distance between the first plate core 10a and the second plate core 10b can be greater than a separation distance between the 1-1 coil c-1 and the 1-2 coil c1-2” (emphasis added).  Therefore, the claim’s language conflicts over the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.  Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partovi at al. (U.S. Patent 8,169,185).
4.  As to claims 1 and 16 Partovi discloses:
Claim 1 A wireless charging device (Abstract; col.1, ll.53-55), comprising:
a first plate core and a second plate core spaced apart from each other (as shown in Fig.69, upper portion of a metal layer is spaced from lower portion of the metal layer by areas with no metal – col.63, ll.22-31; col.64, ll.16-20; Fig.69);
a first layer coil comprising a 1-1 coil disposed on the first plate core and a 1-2 coil disposed on the second plate core (PCB coils can be placed in one or more layers that are separated from each other by voids, as shown in Figs.4-5, 14, 36-
a second layer coil disposed above the first layer coil, the second layer coil comprising a 2-1 coil partially overlapped with the 1-1 coil, a 2-2 coil partially
overlapped with at least one of the 1-1 coil and the 1-2 coil, and a 2-3 coil partially overlapped with the 1-2 coil (PCB coils can be placed in one or more layers that are separated from each other by voids, as shown in Figs.4-5, 14, 36-37 and 41-42 - col.10, ll.5-9; col.12, ll.44-61; col.13, ll.24-44; col.23, ll.42-52; Figs.4-5, 14, 36-37 and 41-42); 
a third layer coil disposed above the second layer coil, the third layer coil
comprising a 3-1 coil partially overlapped with at least one of the 2-1 coil and the 2-2 coil, and a 3-2 coil partially overlapped with at least one of the 2-2 coil and the 2-3 coil (PCB coils can be placed in one or more layers that are separated from each other by voids, as shown in Figs.36-39 and 41-42 - col.10, ll.5-9; col.12, ll.44-61; col.13, ll.24-44; col.23, ll.42-52; Figs.4-5, 14, 36-39 and 41-42); and
a fourth layer coil disposed above the third layer (col.26, ll.5-46; Fig.18) coil and comprising a 4-1 coil partially overlapped with the 3-1 coil, and a 4-2 coil partially overlapped with at least one of the 3-1 coil and the 3-2 coil (PCB coils can be placed in one or more layers that are separated from each other by voids, as shown in Figs.36-39 and 41-42 - col.10, ll.5-9; col.12, ll.44-61; col.13, ll.24-44; col.23, ll.42-52; Figs.4-5, 14, 36-39 and 41-42);
Claim 16 A wireless charging device (Abstract; col.1, ll.53-55), comprising:
a first plate core and a second plate core spaced apart from each other (as shown in Fig.69, upper portion of a metal layer is spaced from lower portion of the metal layer by areas with no metal – col.63, ll.22-31; col.64, ll.16-20; Fig.69); and
a plurality of coil layers stacked above the first and second plate cores,
wherein each of the plurality of coil layers includes a plurality of coils that are
separated from each other (PCB coils can be placed in one or more layers that are separated from each other by voids, as shown in Figs.4-5, 14, 36-39 and 41-42 - col.10, ll.5-9; col.12, ll.44-61; col.13, ll.24-44; col.23, ll.42-52; Figs.4-5, 14, 36-39 and 41-42), and
wherein at least one of the plurality coils in each of the plurality of coil layers overlaps or is overlapped by at least one of the plurality of coils in another one of the plurality of coil layers (Figs.4-5, 14, 36-39 and 41-42).
	As to claims 2-15 and 17-20 Partovi recites:
Claim 2 The wireless charging device, wherein the plurality of coils in at least one of the first, second, third and fourth layer coils are placed on a same plane and spaced apart from one another (col.23, ll.21-52; col.30, ll.1-9; col.38, ll.39-67; col.39, ll.1-40; Figs.4-5, 14, 36-39 and 41-42);
Claim 3 The wireless charging device, wherein a separation distance between the 2-1 coil and the 2-2 coil is the same as a separation distance between the 2-2 coil and the 2-3 coil (Figs.4-5, 14, 36-39 and 41-42);
Claim 4 The wireless charging device, wherein some of the coils in the second, third and fourth layer coils are disposed above a separation area formed between the first plate core and the second plate core (Figs.4, 14, 36-39, 41-42 and 69);
Claim 5 The wireless charging device, wherein the first layer coil and the second layer coil are disposed on a first horizontal line, and wherein the third layer coil and the fourth layer coil are disposed on a second horizontal line different from the first horizontal line (Figs.4-5, 14, 36-39 and 41-42);
Claim 6 The wireless charging device, wherein a distance between the first horizontal line and the second horizontal line corresponds to approximately 35% to 45% of a vertical length of one of the coils in one of the first to fourth layer coils (col.26, ll.5-46; col.30, ll.1-16; Figs.4-5, 14, 36-39 and 41-42);
Claim 7 The wireless charging device, wherein a separation distance between the first plate core and the second plate core is greater than a separation distance between the 1-1 coil and the 1-2 coil (Fig.5);
Claim 8 The wireless charging device, wherein each of the first layer coil and the second layer coil is disposed symmetrically with respect to a center vertical line between the first plate core and the second plate core (Figs.4-5, 14, 36-39, 41-42 and 69);
Claim 9 The wireless charging device, wherein the 3-1 coil and the 4-2 coil are disposed symmetrical to each other with respect to a center vertical line between the first plate core and the second plate core (Figs.4-5, 14, 36-39, 41-42 and 69);
Claim 10 The wireless charging device, wherein the 3-2 coil and the 4-1 coil are disposed symmetrical to each other with respect to a center vertical line between the first plate core and the second plate core (Figs.4-5, 14, 36-39, 41-42 and 69);
Claim 11 The wireless charging device, wherein a distance between a center of the 4-1 coil and a center of the 3-1 coil, a distance between a center of the 3-1 coil and a center of the 4-2 coil, and a distance between a center of the 4-2 coil and a center of the 3-2 coil are substantially the same (Figs.4-5, 14, 36-39, 41-42 and 69);
Claim 12 The wireless charging device, wherein a distance between the center of the 4-1 coil and the center of the 3-1 coil, a distance between the center of the 3-1 coil and the center of the 4-2 coil, and a distance between the center of the 4-2 coil and the center of the 3-2 coil corresponds to approximately 55% to 65% of a horizontal length of one of the coils in one of the first to fourth layer coils  (Figs.4-5, 14, 36-39, 41-42 and 69);
Claims 13-14, 19 The wireless charging device further comprising: a plurality of height compensating cores disposed above the first plate core and the second plate core to compensate for height differences between the first layer coil and the second layer coil, the second layer coil and the third layer coil, and the third layer coil and the fourth layer coil (col.30, ll.1-22; col.44, ll.39-54; col.46, ll.58-64; col.48, ll.14-31);
Claims 15, 20 The wireless charging device further comprising: an insulating sheet provided on a surface where a coil in one of the first to fourth layer coils overlaps a coil in another of the first to fourth layer coils (col.44, ll.39-54; col.46, ll.40-64; col.63, ll.57-67);
Claim 17 The wireless charging device, wherein in each of the plurality of coil layers, the plurality of coils are on a same plane, and wherein a separation distance between the first and second plate cores is greater than a separation distance between two cores in one of the plurality of coil layers (as best understood, Fig.69);
Claim 18 The wireless charging device, wherein centers of two of the plurality of coil layers are aligned to each other on a first horizontal line, and wherein centers of different two of the plurality of coil layers are aligned to each other on a second horizontal line different from the first horizontal line (col.23, ll.21-52; col.40, ll.19-46; Figs.4-5, 14, 36-39 and 41-42).

Conclusion
5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851